Citation Nr: 0638555	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-18 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
denied service connection for hypertension.

In January 2004, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In October 2005, the veteran raised the issue of entitlement 
to a total disability rating for compensation based on 
individual unemployability (TDIU).  This issue has not been 
adjudicated and is not properly before the Board at this 
time.  This issue is referred to the RO for action deemed 
appropriate.  

The case was previously before the Board on more than one 
occasion.  Most recently the issue of service connection for 
hypertension was remanded in February 2006 to obtain 
additional medical evidence.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  There is no evidence of any diagnosis of hypertension 
during service or within the first year after separation from 
service.

2.  The preponderance of the competent medical evidence 
establishes that the veteran's hypertension is not related to 
military service or proximately due to, the result of, or 
aggravated by, the service-connected psychiatric and back 
disabilities, or any medication used to treat these service-
connected disabilities.  


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
May 2002 satisfied the duty to notify provisions.  The 
veteran's service medical records, and VA medical records 
have been obtained; he has been accorded recent VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein. 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; his service medical records; private medical 
records; VA medical records; and, VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the veteran's claim for service connection for hypertension.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Hypertension, may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
hypertension.  The veteran has a current diagnosis of 
hypertension.  However, there is no medical evidence linking 
the current hypertension to service, or to any service-
connected disability.  

In January 2004, the veteran presented sworn testimony before 
the undersigned Veterans Law Judge.  With respect to his 
claim for service connection for hypertension he testified 
that he incurred hypertension during service because he was 
yelled at during basic training.  He could not establish the 
date that he had first been diagnosed with hypertension.  

Review of the service medical records reveals no diagnosis of 
hypertension during military service.  Almost all of the 
veteran's blood pressure readings during service were normal.  
He had only two elevated blood pressure readings.  In July 
1978 he had a blood pressure of 152/68; in May 1980 he had a 
blood pressure of 140/98 while suffering from asthma.  All of 
the other blood pressure readings during service were normal, 
including his blood pressure of 92/54 on separation 
examination in August 1981.  

In November 2004, a VA examination of the veteran was 
conducted.  The examining cardiologist reviewed all the 
medical evidence of record with emphasis on the veteran's 
service medical records.  The medical opinion rendered was 
that the two instances of elevated blood pressure readings 
during service were acute episodes which were unrelated to 
the veteran's subsequent development of hypertension many 
years after service.  There is no evidence of any diagnosis 
of hypertension during service, and no evidence linking the 
current hypertension to service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for hypertension on a direct basis, and 
the claim must be denied.  

Review of all of the evidence of record does not reveal any 
diagnosis of hypertension within the first year after the 
veteran's separation from military service.  The earliest 
dated medical record in the file showing a diagnosis of 
hypertension is in 2002.  However, a history of hypertension 
was noted as existing before this date.  The examiner who 
conducted the November 2004 VA examination estimated that the 
onset, and first diagnosis, of the veteran's hypertension was 
in 1996.  There is simply no medical evidence of record 
showing any diagnosis of hypertension within the first year 
after the veteran separated from military service in 1981.  
Accordingly, service connection on a presumptive basis must 
be denied.

In October 2005, the veteran's representative asserted a 
claim for service connection for hypertension on a secondary 
basis.  Specifically, the representative claimed that one of 
the medications used to treat the veteran's service-connected 
psychiatric or back disabilities caused or aggravated the 
veteran's hypertension.  To support this, the representative 
submitted a copy of the drug information for the drug 
"Geodon" which indicates that it is an anti-psychotic 
medication administered by intramuscular injection.  The drug 
information indicated that hypertension was one of the 
possible adverse drug reactions.  Review of the medications 
prescribed for the veteran reveals the form of Geodon he 
currently takes is in capsule from to be taken orally on a 
daily basis.

In June 2006, a VA physician reviewed all of the medical 
evidence of record with emphasis on the medication used to 
treat the veteran's service-connected disabilities.  The 
physician's medical opinion is that there is "not a 50 
percent probability or greater that the medications 
prescribed to treat the veteran's service-connected back and 
psychiatric disabilities have caused or aggravated his 
hypertension."  The physician provided a page of well 
reasoned support for this opinion showing full review of all 
the facts of the case and medical evidence of record.  

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  There is no 
evidence of any diagnosis of hypertension during service or 
within the first post-service year.  The veteran is service-
connected for back and psychiatric disabilities.  The 
representative has submitted evidence showing that one 
medication used to treat the veteran's psychiatric disability 
can possibly have the adverse reaction of causing 
hypertension.  However, a physician has reviewed all of the 
evidence of record and stated that the veteran's medications 
did not the cause or aggravate his hypertension.  Accordingly 
the claim for service connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection 
for hypertension, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.  


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


